Citation Nr: 0402585	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  00-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for myofascial pain.

4.  Entitlement to a compensable evaluation for left ear 
hearing loss.

5.  Entitlement to a compensable evaluation for otitis media.

6.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1965.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

As discussed below, the issues regarding service connection 
for tinnitus, increased (compensable) evaluations for left 
ear hearing loss and otitis media; and entitlement to a 10 
percent evaluation based on multiple, noncompensable, service 
connected disabilities, will be remanded.


FINDINGS OF FACT

1.  The veteran does not have a current disability manifested 
by vertigo.

2.  The veteran does not have a current disability manifested 
by myofascial pain.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in active service.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

2.  Myofascial pain was not incurred in active service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for myofascial pain and vertigo that had their 
onset during service.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
January 2000 statement of the case (SOC) and correspondence 
from the RO to the veteran, including a December 2001 VCAA 
letter, informed him of the evidence necessary to 
substantiate his claims and also informed him of the evidence 
the VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Factual Background

An April 1965 Report of Medical Survey shows that the Medical 
Board recommended the veteran's administrative discharge from 
service.  The report relates that the veteran disclosed that 
he had intermittent ear drainage all of his life, in the left 
ear, more so, than the right ear.  It was noted that the 
enlistment audiogram demonstrated decreased hearing in the 
left ear in the low frequency range.  Examination revealed a 
central perforation in the left tympanic membrane.  The 
diagnosis was chronic otitis media with perforation.    

A VA examination was conducted in August 1966.  The right ear 
canal was normal.  The eardrum was intact but scarred.  The 
left ear showed active otitis media with perforated eardrum.  
The diagnosis was left ear otitis media.     

Based on in-service otitis media and left ear hearing loss, 
an October 1966 rating decision granted service connection 
for left ear defective hearing and left ear suppurative 
otitis media.  

A VA examination was conducted in September 1971.  The 
veteran reported decreased left ear hearing.  He also 
indicated that he was unable to detect the direction of 
sound.  He reported an absence of ear drainage in 2 years.  
The diagnoses were deafness, conductive type, severe, left 
ear, due to past inflammatory middle ear disease and 
residuals, otitis media, left ear.  

VA outpatient records show that in October 1972, the veteran 
reported reduced left ear hearing.  The right eardrum was 
extensively scarred with calcareous plaques with central 
perforation closed by a thin membrane.  The left eardrum was 
markedly scarred and retracted.  

In June 1975, the veteran underwent an exploratory 
tympanotomy with insertion of a permanent ventilation tube.  
The veteran underwent a second surgery, atticotomy with left 
incus repositioning and stapes mobilization, in November 
1976.  

VA outpatient records dated between December 1976 and October 
1979 show the veteran continued postoperative treatment for 
his left ear.

A VA examination was conducted in May 1979.  The diagnosis 
was mild to moderate conductive loss in the left ear with 
questionable Eustachian tube dysfunction.  

A private physician reported in October 1999 that the veteran 
was being followed for chronic left ear difficulties.  There 
was remote scarring and dysfunction with left ear hearing 
loss.  He concluded that the veteran experienced significant 
disability with the left ear.

A VA examination was conducted in November 1999.  The 
diagnostic impression was postoperative otitis media, left 
ear presently asymptomatic and hearing loss with tinnitus, 
left.  

Criteria and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Further, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The service medical records do not show in-service 
complaints, treatment, or diagnoses regarding myofascial pain 
or vertigo.  Further, the veteran has provided no medical 
evidence to show current diagnoses of the claimed disorders.  
Examination records dated as late as 1999 failed to document 
any diagnoses regarding myofascial pain or vertigo.  

The only evidence of record that suggests the presence of the 
claimed disabilities is the veteran's statements.  I find 
that his statements are not sufficient competent evidence of 
current disability.  He is a layman and thus does not have 
competence to give a medical opinion on causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As such, the record does not contain medical evidence of 
current disability, that is, of an impairment in earning 
capacity as the result of the claimed injury or residuals 
thereof as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Without proof of a current disability, service 
connection is denied.


ORDER

Service connection is denied for vertigo.

Service connection is denied for myofascial pain.


REMAND

The veteran is claiming service connection for tinnitus.  A 
November 1999 VA examination report includes a diagnosis of 
left ear tinnitus; however, the etiology of the tinnitus was 
not discussed.  Further, in regard to his increased rating 
claims, the veteran has not undergone a VA examination for 
compensation purposes since November 1999.  The duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Wilson (Lawrence) v. Derwinski, 2 Vet. App. 
16, 21 (1991); and Parker v. Derwinski, 1 Vet. App. 522, 526 
(1991).  The Board finds that a medical examination is 
desirable for the proper adjudication of his claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and severity of his 
left ear tinnitus and hearing loss.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.

Concerning his tinnitus, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that tinnitus is attributable to military 
service or to service-connected left ear 
hearing loss or otitis.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



